Case 2:17-cv-OlO49-|\/|I\/|B Document 21 Filed 11/10/18 Page 1 of 4

IN THE UNITED S'I`A'I'ES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RONALD wATsoN,
PLAanFF, cmL Ac'noN
v. § No. 17-1049
LLoYD INDUSTRIES, INC. '

Defendant.

 

JOINT PRE~TRIAL MEMORANDUM

I. Statement of the Case

Plaintif’f Ronald Watson was hired by defendant Lloyd Industries, lnc. to
work as a machine operator on December 1, 2014. Mr. Watson Was terminated
from employment at L}oyd Industries on October 29, 2015 by Thomas Prendergast,
Plant Manager. Mr. Watson claims that he Was terminated because of his race and
colon Lloyd Industries denies that the firing had anything to do with Mr. Watson’s
race but Was caused by a lack of work in his department and that Mr. Watson was

ncta great employee

Case 2:17-cv-01049-|\/|I\/|B Document 21 Filed 11/10/18 Page 2 of 4

II. Legal Argument

Mr. Watson brings claims of wrongful termination based upon raceand
color pursuant to Title VI[ and 42 USC Section 1981 of the Civil Rights Act of
1866. Mr. Watson is seeking compensatory damages for pain and suffering,
emotional distress, mental anguish, harm to reputation, lost income, punitive
damages, costs, and reasonable attorney fees. Defendant Lloyd Industries denies
all alleged wrong doing and contends that Mr. Watson Was terminated for

legitimate business reasons.

III. Statement of Damages

Plaintiff is claiming that he sustained lost Wages of approximately
$29,500.00 and has been employed consistently since April l9, 2017. Defendant is
denying that Plaintiff Watson can establish any lost earnings or other damages

alleged in his Complaint.

IV. List of Witnesses
1. Ronald Watson
2. Thomas Prendergast
3. William Lloyd

4. Zanetta Ruff`m

Case 2:17-cv-01049-|\/|I\/|B Document 21 Filed 11/10/18 Page 3 of 4

5. Fred Braker
6. Shawn Broadnax
7. Shaun Mathis

8. Eileen Lindsay

List of Exhibits

The exhibits provided by the parties Were previously provided to the court.

Status of Settlement Negotiations

The parties have been unable to resolve the case.

Special Circumstance in the Case

None.

Case 2:17-cv-01049-|\/|I\/|B Document 21 Filed 11/10/18 Page 4 of 4

VIII. Length of ’l`rial

The case should take almost three days.

Respectfully Submitted: §

Samuel A. Dion, Esquire Keith I. hen, Esquire
Counsel for Plaintift` Counsel or Defendant
Ronald Watson Lloyd Industries, Inc.

Dated: November 10, 2018

